[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               DEC 30, 2008
                               No. 08-10247                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                 D. C. Docket No. 07-00115-CR-2-RDP-PWG

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

CALVIN FITZGERALD TANNEHILL,
a.k.a. Eric Fitzgerald Tannehill,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Alabama
                        _________________________

                             (December 30, 2008)

Before ANDERSON, CARNES, and MARCUS, Circuit Judges

PER CURIAM:

     Calvin Fitzgerald Tannehill appeals his convictions and sentences for
possession of a firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)(1),

possession with the intent to distribute five grams or more of a mixture and

substance containing a detectable amount of cocaine base, in violation of 21 U.S.C.

§§ 841(a)(1) and (b)(1)(B), and possession of a firearm in furtherance of a drug

trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A)(i). Tannehill was

sentenced to 295 months imprisonment. After review, we affirm.

                                          I.

      The Bureau of Alcohol, Tobacco, and Firearms suspected Calvin Fitzgerald

Tannehill of dealing drugs and illegally possessing a variety of guns. On March

15, 2007, ATF agents executed a search warrant on Tannehill’s residence at 601

Ozark Court in Birmingham, Alabama. In that search, the agents discovered

several guns, ammunition, digital scales with cocaine residue on them, and over

eleven grams of crack cocaine.

                                         II.

      Tannehill raises three issues on appeal. First, he contends that the district

court erred in denying his motion to suppress evidence seized from his residence at

601 Ozark Court. Second, he contends that district court erred in denying his

request for a polygraph examination. Third, he challenges the district court’s

application of a two-level sentencing enhancement for obstruction of justice under



                                          2
U.S.S.G. § 3C1.1.

                                           A.

      Tannehill’s contention that the district court erred in denying his motion to

suppress lacks merit. “Rulings on motions to suppress evidence involve mixed

questions of law and fact. We review the factual findings of the district court for

clear error and the application of the law to those facts de novo.” United States v.

Brundidge, 170 F.3d 1350, 1352 (11th Cir. 1999) (citation omitted). “[W]hen

considering a ruling on a motion to suppress, all facts are construed in the light

most favorable to the party prevailing in the district court.” United States v.

Ramirez, 476 F.3d 1231, 1235–36 (11th Cir. 2007), cert. denied, 127 S. Ct. 2924

(2007).

      The evidence at issue was seized pursuant to a search warrant. Tannehill

argues that the district court erred in finding that probable cause existed to support

that search warrant. “Probable cause to support a search warrant exists when the

totality of the circumstances allow a conclusion that there is a fair probability of

finding contraband or evidence at a particular location.” Brundidge, 170 F.3d at

1352. We give deference to the magistrate court’s determination of probable

cause. See id.

      Here the search warrant was supported by an affidavit from special agent



                                           3
Lamar English. Agent English’s affidavit was based on interviews with three

reliable confidential informants detailing several instances where Tannehill

possessed guns, both on his person and at his residence, and sold crack cocaine.

English corroborated that information to some extent by performing surveillance of

the Ozark Court residence and obtaining telephonic and faxed confirmation that

Tannehill was a convicted felon. Those circumstances justify the district court’s

finding that the warrant was supported by probable cause. See id. at 1354.

Because the search was pursuant to a valid search warrant, Tannehill’s motion to

suppress the evidence obtained during that search was properly denied.

                                         B.

      Tannehill’s contention that he was improperly denied a polygraph

examination also fails. His only request for a polygraph was made in a pro se

motion before trial. At a hearing on that motion, the magistrate judge informed

Tannehill that he was represented by counsel and refused to allow him to engage in

hybrid representation. During the hearing, Tannehill stated that he did not want to

proceed pro se and wanted to be represented by his current attorney. The

magistrate judge also informed Tannehill that a polygraph examination could not

be presented as substantive evidence of his innocence. The magistrate judge then

found Tannehill’s pro se motion for a polygraph moot and entered an order striking



                                          4
the motion, without objection from Tannehill or his counsel. Neither Tannehill nor

his counsel filed another motion requesting a polygraph examination.

      We have repeatedly held that an individual does not have a right to hybrid

representation. See, e.g., United States v. Cross, 893 F.2d 1287, 1291–92 (11th

Cir. 1990). Whether “to permit a defendant to proceed in a hybrid fashion rests in

the sound discretion of the trial court.” United States v. LaChance, 817 F.2d 1491,

1498 (11th Cir. 1987). After reviewing the parties’ briefs and the record, we

conclude that the magistrate court did not abuse its discretion in refusing to allow

Tannehill to act as his own co-counsel. Because Tannehill elected to be

represented by counsel, the magistrate court properly struck his pro se motion for a

polygraph examination.

                                          C.

      Finally, Tannehill challenges the district court’s application of a two-level

sentencing enhancement for obstruction of justice. The Sentencing Guidelines

provide for a two-level enhancement of the defendant’s offense level “[i]f the

defendant willfully obstructed or impeded, or attempted to obstruct or impede, the

administration of justice during the investigation, prosecution, or sentencing of the

instant offense.” U.S.S.G. § 3C1.1. A defendant may obstruct justice by

committing perjury. See id. cmt. n.4(b). The Supreme Court has defined perjury



                                           5
in the context of an obstruction of justice sentencing enhancement as “false

testimony concerning a material matter with the willful intent to provide false

testimony.” United States v. Dunnigan, 507 U.S. 87, 94, 113 S. Ct. 1111, 1116

(1993).

      Here the district court found that Tannehill had committed perjury by

testifying that he did not commit the crimes for which he was convicted. The

district court’s “general finding that an enhancement is warranted suffices if it

encompasses all of the factual predicates necessary for a perjury finding.” United

States v. Lewis, 115 F.3d 1531, 1538 (11th Cir. 1997). “We review for clear error

the district court’s factual findings necessary for an obstruction of justice

enhancement based on perjury.” United States v. Gregg, 179 F.3d 1312, 1316

(11th Cir. 1999) (citation omitted).

      After review of the record, we conclude that the district court made the

proper factual findings. It found, for example, based on a preponderance of the

evidence, that “the defendant took the stand [and] categorically denied any

participation in the drug transactions in question” and “denied his involvement,

categorically and repeatedly” in the relevant events. Because the district court

applied the guidelines in an advisory manner, it did not err in “imposing guidelines

enhancements based on facts found by the judge by a preponderance of the



                                           6
evidence.” United States v. Douglas, 489 F.3d 1117, 1129 (11th Cir. 2007)

(citations omitted).

      AFFIRMED.




                                        7